                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


SCOTT J. SWAIN, et al. ,

                       Plaintiffs,

                V.                                     Civil Action No. 17-71-RGA

WILMINGTON TRUST N.A. ,

                       Defendant.



                                     MEMORANDUM ORDER

        I have separately entered an order of preliminary approval of the proposed settlement.

        Before doing so, I obtained a supplement to the original motion. (D.I. 103). The

supplement is helpful. I understand from it that, just on the question of damages, there are at

least three areas of disagreement between the experts. The three areas sound relatively

independent of each other, meaning that I could find liability and yet still award substantially less

damages than Plaintiffs' best day of $3 5 .1 million. And, of course, there are other possible

issues with Plaintiffs' case. At this point, I am satisfied that Plaintiffs have shown that I should

give preliminary approval. I note that Plaintiffs' attorneys have recently tried at least one of these

sorts of cases, and that gives them a certain amount of credibility in evaluating the settlement

value of this case.

       IT IS SO ORDERED this 1-1 day of January 2020.




                                             Page l of 1
